Case 2:20-CURHPEDISTATES DISTRICT COURT Peet f® cee PAID

eY FOR THE WESTERN "OBS, OF PENNSYLVANIA SUMS ISSUED

STEPHEN BRUNNER
Plaintiff ,

vs. Case No. Q: L20-v- |#5/

BECHTEL, Roger Lis
Babcock & Wilcox Construction Company, Kevin Kandt

McCarl's, Ken Burk 2
Great Arrow Builders, Mark Selbert F f L E a
Defendant(s)

  

Ba

NOV 16 2020

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
EMPLOYMENT DISCRIMINATION COMPLAINT

PARTIES
1. List your name, address and telephone number. Do the same for any additional plaintiffs.

STEPHEN BRUNNER
818 11th Street
Ambridge, PA 15003
Beaver County
4129320005

2. List all defendants. You should state the full name of the defendant, even if that defendant is a
government agency, an organization, a corporation, or an individual. include the address where
each defendant may be served. Make sure that the defendant(s) listed below are identical to those
contained in the above caption.

BECHTEL, Roger Lis McCar''s, Ken Burk
300 Frankfort Road 300 Frankfort Road
Monaca, PA 15061 Monaca, PA 15061
Babcock & Wilcox Construction Company, Kevin Great Arrow Builders, Mark Selbert
Kandt 300 Frankfort Road
300 Frankfort Road Monaca, PA 15061

Monaca, PA 15061
Case 2:20-cv-01751-MPK Document1 Filed 11/16/20 Page 2 of 8
JURISDICTION

The Court has jurisdiction over this action under 28 U.S.C. § 1331.

3. This employment discrimination lawsuit is based on (check only those that apply):

@

Title Vil of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et. seq., for

employment discrimination on the basis of race, color, religion, gender, or national origin.

NOTE: /n order to bring suit in federal district court under Title VII, you must first obtain a right to
sue letter from the appropriate administrative agency.

X Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et. seq., for
employment discrimination on the basis of age (age 40 or older). NOTE: /n order to bring suit in
federal district court under the Age Discrimination in Employment Act, you must first file charges
with the appropriate administrative agency.

American with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et. seq., for
employment discrimination on the basis of disability. NOTE: in order to bring suit in federal
court under the American with Disabilities Act, you must first obtain a right-to-sue letter from
the appropriate administrative agency.

Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et. seq., for employment
discrimination on the basis of a disability by an employer which constitutes a program or activity
receiving federal financial assistance. NOTE: /n order to bring suit in federal district court under
the Rehabilitation Act of 1973, you must first file charges with the appropriate administrative
agency.

Other (please describe)

4. If you are claiming that the discriminatory conduct occurred at a location other than the defendant's
address above, please provide the following information on where the conduct occurred:

Pennsylvania Chemical Cracker Plant
300 Monaca road
Monaca, PA 15061

5. When did the discrimination occur? Please give the date or time period:

May 2017 to September 2019

ADMINISTRATIVE PROCEDURES

6. Did you file a charge of discrimination against the defendant(s) with the Equal Employment
Opportunity Commission or other federal agency?

a.

b.

XYes_ Date filed: 1/8/2020

No
Case 2:20-cv-01751-MPK Document1 Filed 11/16/20 Page 3 of 8
7. Have you received a Notice of Right to Sue Letter?

a. XYes if yes, please attach a copy of the letter to this complaint.

b. No

NATURE OF THE CASE
8. The conduct complained of in this faw suit involves (check only those that apply):
a. X Failure to hire me
b. Termination of my employment
c. Failure to promote me
d. Failure to accommodate my disability
e. Terms and conditions of employment differ from those of similar employees
f. Retaliation
g. Harassment
h. X Other conduct (please specify):
Defamation of Character

i. Did you complain about this same conduct in the charge of discrimination, referred to in
number 6 above?

X Yes
No
9. | believe that | was discriminated against because of my (check all that apply):
a. Race
b. Religion

c. National origin
d. Color
e. Gender

f. Disability
10.

11.

g. X Ageday bi2AyearGd 225/18 Document1i Filed 11/16/20 Page 4 of 8

h. Other conduct (please specify):

Did you state the same reason(s) in the charge of discrimination, referred to in number 6 above?
X Yes

No

Describe in the space provided below the basic facts of your claim. The description of facts should
include a specific explanation of the conduct that you believe is discriminatory and describe how
each defendant is involved in the conduct (i.e. how, where, and when). Each paragraph must be
numbered separately, beginning with number 11. Please write each allegation of discrimination in a
separately numbered paragraph.

After working for two years at the Pennsylvania Chemical Cracker Plant in Monaca, PA from June
2015 to May 2017, | was wrongfully rejected for hire due to my Age and Defamation of Character by
the Defendants from May 2017 to September 2019. Moreover, two younger coworkers where hired
and bettered at the time than the Plaintiff.

REQUEST FOR RELIEF

State briefly and exactly what you want the Court to do for you and the amount of monetary
compensation, if any, you are seeking.

12.

Loss of income

Back Pay/Medical $157,711.17
Front Pay/Medical $157,711.17
Less earned Income $79,912.58
Total $235,509,76

lam also seeking the following amount in monetary compensation: $235,509.76

Date //-/b-ae RO Signature of Plaintiff

The Plaintiff wants a trial by jury.

 

Mailing Address:
STEPHEN BRUNNER
818 11th Street
Ambridge, PA 15003
Case 2:20-cv-01751-MPK Document1 Filed 11/16/20 Page 5 of 8

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Stephen M. Brunner From: Pittsburgh Area Office

818 - 11th Street , 1000 Liberty Avenue

Ambridge, PA 15003 Room 1112

Pittsburgh, PA 15222
[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7{a))
EEOC Charge No. , EEOC Representative : Telephone No, ,
Legal Unit,

§33-2020-00646 Legal Technician - (267) 589-9700

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs, less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the:
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the. statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or focal fair employment practices agency that investigated this charge.

Oo 48000

Other (briefly siafe)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employnient Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your.
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
Jost. (The time limit for filing suit based on a claim under state law may be different.) = os

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 ears | 3 yea
before you file suit may not be collectible.

    

08/26/2020

 

 

 

Enclosures(s) Deborah A. Kane, (Date Mailed)
Director
on Julie‘A. Trout
KASTNER WESTMAN & WILKINS, LLC
3550 West Market Street
Suite 100

Akron, OH 44333
Case 2:20-cv-01751-MPK Document1 Filed 11/16/20 Page 6 of 8

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Stephen M. Brunner From: Pittsburgh Area Office

818 - 11th Street . 1000 Liberty Avenue

Ambridge, PA 15003 Room 1112

Pittsburgh, PA 15222
[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1607.7(a)) .
EEOC Charge No. EEOC Representative : Telephone No.
Legal Unit,

§33-2020-00647 . Legal Technician (267) 589-9700

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs jess than the required number of employees or is not otherwise covered by the statutes.
Your charge. was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU BOGUO

Other (briefly state)

~ NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.) ©

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age .
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this is charge will be
lost. (The time limit for filing. suit based on a claim under state law. may be. different.) ae

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the .
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

 

 

‘? Lt “errs . 08/26/2020
Enclosures(s) - ‘Deborah A. Kane, (Date Mailed) -
Director
oc sSheila Brunet
Executive Assistant
1413 9th Avenue

Beaver Falls, PA 15010 |
Case 2:20-cv-01751-MPK Document1 Filed 11/16/20 Page 7 of 8

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Stephen M. Brunner _ From: - Pittsburgh Area Office
. $18 11th Street 1000 Liberty Avenue

Ambridge, PA 15003 ’ Room 1112
; Pittsburgh, PA 15222

 

[| On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a)) -
EEOC Charge No. — EEOC Representative - Telephone No.
Philadelphia Legal Unit,
533-2020-00166 Legal Technician (267) 589-9700

 

._ THE EEOCIS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs | less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

oo | OOOO

Other (briefly state)

~ NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

_ Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your

lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be

lost. (The time limit for filing suit based on a claim under state law may be different.) - ae

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible. ya

  

es 08/26/2020
Endosures(s) a | - Deborah A. Kane, — (Date Mailed)
Director |

oo Justin C. Eller
Jackson Lewis PC
2800 Quarry Lake Drive
Suite 200
Baltimore, MD 21 209
Case 2:20-cv-01751-MPK Document1 Filed 11/16/20 Page 8 of 8

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Stephen M. Brunner . From: Pittsburgh Area Office

818 11th Street 1000 Liberty Avenue

Ambridge, PA 15003 Room 1112

Pittsburgh, PA 15222
[| On behalf of person(s) aggrieved whose identify is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative , Telephone No.
Legal Unit,

533-2020-00968 Legal Technician .  . (267) 589-9700

 

_ THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
ee

* Your allegations did not involve a disability as defined by the Americans With Disabilities Act." ~~
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge .

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO BOUUUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

{See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, orthe Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.) - .

 

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the —
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

_ Or behalf of the Commission

         

Oe, bait od

“ heels ae 08/31/2020
Enclosures(s) , De orah A. Kane, (Date Mailed) .
Director

cc. Craig Brooks, Esq.
Houston Harbaugh -
401 Liberty Avenue, 22" Floor
Pittsburgh, PA 15222
